DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (US Patent 5,942,095) in view of Akdim et al (US Patent 9,440,241 B2).
With regard to claim 1:  Day discloses in Figures 1-4 a print agent filtration apparatus 100 to remove non-liquid contaminant from liquid carrier (removing pigment particle and paper debris from a printing fluid, see column 3 lines 50-57), the apparatus comprising: an electrode having a first surface (trough 102 which has repelling electrode 115 formed on the inner surface), wherein the electrode is to generate an electric field toward liquid carrier containing non-liquid contaminant (see column 4 lines 47-50 describing generation of an electric field in gap 111 through which the particle carrying liquid is forced per column 3 lines 62-64); and a second surface to accumulate non-liquid contaminant removed from the liquid carrier (the surface of rotating drum 101), the second surface being movable relative to the first surface (by rotation around axle 119); wherein a substantially constant gap 111 is formed between the first and second surfaces over the extend of the first surface (gap is disclosed as being approximately 0.020 inches along the majority of the surface of the first electrode with only the lip at the edge of the electrode being a different spacing, see column 4 lines 47-49 and 61-63); wherein the first surface and the second surface define a passage therebetween through which the liquid carrier may pass and wherein an electric field formed between the first surface and the second surface act on the liquid carrier to cause the non-liquid contaminant to adhere to the second surface (see column 3 line 58 through column 4 line 31 describing operation of the system, where liquid passes between the two 
Day differs from the claimed invention in that Day does not teach that the second surface which accumulates the non-liquid contaminant is formed at least in part of a ceramic material.
Akdim teaches that electrodes in a system which uses electric fields to remove particulates from fluid should be coated in a protective layer, with ceramic given as an exemplary class of material.  See column 6 lines 3-22.  Akdim teaches that adding such a layer to the electrodes adds abrasion resistance and reduces the chance of arcing between the electrodes.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the second surface of Day to incorporate a ceramic coating as taught by Akdim in order to improve the abrasion resistance of the surface and reduce the possibility of arcing between the second surface and the first surface.

With regard to claim 2: Day discloses that the filtration apparatus includes an inlet 110 to receive the liquid carrier containing non-liquid contaminant and an outlet to allow filtered liquid carrier to flow away from the apparatus (the gaps along the edge of the interface between the second surface and the first surface).
With regard to claim 4: The outlet of Day comprises multiple outlet apertures positioned at opposite ends of the second surface (the outlet comprises a pair or outlet apertures, located on opposite ends of the second surface in the direction perpendicular to the axis of rotation of the drum).
With regard to claim 5: In Day the second surface comprises a surface of a drum which is rotatable relative to the first surface.

With regard to claim 6: Day does not disclose that the drum is set to rotate at a rate of between around 0.2 revolutions per minute and around 0.5 revolutions per minute.  Instead Day discloses an example with a revolution rate of approximately 2 RPM, see column 5 lines 5-7.  
Day however indicates that the rate of revolution is a result effective variable, specifically that the rate of revolution should be set slow enough to allow for fluid to drain off of the drum as it is rotated, leaving a only a viscous slurry of the contaminant on the drum which allows the contaminant to be easily removed from the drum (see column 5 lines 5-13).
A person having ordinary skill in the art at the time of filing would have found the claimed range of rotational speeds obvious over the teachings of Day, as a matter of optimization of the rotational speed to ensure that sufficient fluid drains back into the trough of Day such that the contaminant is able to dry sufficiently to allow it to be easily removed from the surface of the drum.

With regard to claim 7: The filtration apparatus of Day includes a displacement element which displaces the non-liquid contaminant from the second surface (scraper blade 104, see column 4 lines 10-14).
With regard to claim 8: In the filtration apparatus of Day the displacement element comprises a blade (see column 4 lines 11-14) and is configured such that the 

With regard to claim 9: Day discloses the use of an apparatus to execute a print agent filtration method to remove particles from liquid carrier, the method comprising supplying liquid carrier through a passage defined by a surface of an electrode 115 and a particle connection surface 101 (the gap between the two being labeled 111, see column 3 lines 58-64), the gap being substantially constant over the extent of the electrode surface (set at 0.020 inches in Day per column 4 lines 47-49); applying a voltage to the electrode to generate an electric field between the electrode surface and the particle collection surface (Day discloses applying 2kV to the electrode while grounding the drum, see column 4 line 66 through column 5 line 2) and thereby causing particles from the liquid carrier to adhere to the particle collection surface for removal, see column 4 lines 2-3.
Day does not disclose that the particle collection surface is a ceramic particle collection surface.
Akdim teaches that electrodes in a system which uses electric fields to remove particulates from fluid should be coated in a protective layer, with ceramic given as an exemplary class of material.  See column 6 lines 3-22.  Akdim teaches that adding such a layer to the electrodes adds abrasion resistance and reduces the chance of arcing between the electrodes.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the second surface of Day to incorporate a ceramic coating as taught by Akdim in order to improve the abrasion resistance of the surface and reduce the possibility of arcing between the second surface and the first surface.

With regard to claim 11: Day does not disclose that the voltage supplied to the electrode is between around 3.5kV and around 4.5kV.  Instead Day discloses an example with a voltage of 2kV and give an example range of operating conditions between 1kV and 3kV, see column 4 lines 49 and 55-57.  
Day however indicates that the voltage to be applied is dependent upon the gap between the electrode and the collection surface, with wider gaps requiring higher voltages but narrower gaps restricting fluid flow. Day indicates that the exact combination of voltage and gap depends on the size of the drum and the liquid being purified, see column 4 lines 51-60.
A person having ordinary skill in the art at the time of filing would have found the claimed range of applied voltages obvious over the teachings of Day, as a matter of optimization of the voltage and gap to ensure that sufficient fluid flows through the gap while maintaining an electric field which results in sufficient collection of particles from the fluid. 



With regard to claim 12: Day discloses positioning a displacement member in engagement with particles adhered to the particle collection surface and moving the particle collection surface relative to the displacement member to displace the adhered particles from the particle collection surface, see column 4 lines 9-20 describing scraping of the drum by a scraper blade to remove the adhered particles.
With regard to claim 13: Day discloses enabling the filtered liquid carrier to egress the passage, by allowing the liquid to overflow the edges of the electrode and fall into tray 106, see column 4 lines 26-31.

With regard to claim 14:  Day discloses in Figures 1-4 a print apparatus (shown in Figure 4) which comprises a print component to print onto a printable substrate during a printing operation (toning applicator 20, operation described in column 6 line 67 through column 7 line 3) and a filtration component 100 to remove non-liquid contaminant from liquid carrier (removing pigment particle and paper debris from a printing fluid, see column 3 lines 50-57), the filtration component comprising: an electrode having an electrode surface (trough 102 which has repelling electrode 115 formed on the inner surface) and a particle receiving surface to receive non-liquid contaminant removed from the liquid carrier (the surface of rotating drum 101), the receiving surface being movable relative to the first surface (by rotation around axle 119) and spaced apart from the electrode surface to form a flow region through which the liquid carrier may pass (through gap 111) wherein when an electric current is applied to the electrode an electric field is formed between the electrode surface and the receiving surface to cause non-liquid contaminant in the liquid carrier to adhere to 
Day differs from the claimed invention in that Day does not teach that the particle receiving surface which receives the non-liquid contaminant is a ceramic surface.
Akdim teaches that electrodes in a system which uses electric fields to remove particulates from fluid should be coated in a protective layer, with ceramic given as an exemplary class of material.  See column 6 lines 3-22.  Akdim teaches that adding such a layer to the electrodes adds abrasion resistance and reduces the chance of arcing between the electrodes.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the particle receiving surface of the drum of Day to incorporate a ceramic coating as taught by Akdim in order to improve the abrasion resistance of the surface and reduce the possibility of arcing between the receiving surface and the electrode.
With regard to claim 15: The filtration component of Day includes a displacement member 104 to displace non-liquid contaminant from the receiving surface, and discloses that the print apparatus further comprises a reservoir to receive filtered liquid carrier from the flow region (reservoir 55, see column 7 lines 59-67 disclosing a holding tank which receives fluid which has passed through the filtration component); and a receptacle to receive non-liquid contaminant displaced from the receiving surface (waste tray 105).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Day and Akdim as applied to claim 2 above, in further view of Lawrence (US Patent 1,953,082).
With regard to claim 3: Day does not disclose the incorporation of multiple inlet apertures positioned at regular intervals along the length of the second surface.
Lawrence teaches that in a device for removing contaminant particles from a fluid flow using an electric field it is desirable to use a plurality of inlets spaced at regular intervals to direct the fluid flow towards the collection structure in order to ensure that the entire particle collection structure is exposed to roughly uniform concentrations of particles in the fluid flow, spreading out the region of particle collection and preventing any one area of the collection structure from being overloaded by particles, see page 2 lines 120-143 describing the operation of Lawrence and page 1 lines 21-86 contrasting the solution of Lawrence with single-inlet systems and describing the advantages gained.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Day to incorporate a plurality of inlet apertures arranged at regular intervals along the length of the second surface in order to ensure that each region of the drum of Day is exposed to fluid having roughly the same concentration of contaminant and prevent uneven accumulation of the contaminant on the drum of Day.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Day and Akdim in further view of Manouskis (US PGPub 2018/0088494 A1), Tano et al (US Patent 5,899,606), and Stull et al (US PGPub 2018/0207648 A1).
With regard to claim 10: Day does not disclose that the liquid carrier is supplied at a rate of between around 15 liters per minute (lpm) and around 25 lpm.  Day does not teach any particular flow rate.
It is known in the filtration art that electric-field based filtration systems can be scaled as-needed to meet the demands of different sized applications, see Stull ¶0086-0087 which describes adjusting the size and flow rate of an electric-field based filtration system according to the size of the apparatus for which it is providing working fluid filtration.  It is also known in the printing arts that printing systems come in a wide variety of sizes, and the amount of developer flow rates required for proper imaging with liquid electrophotography systems varies among those different sized printing systems and those flow rates can be adjusted as needed by operators, see Manouskis ¶0025 (teaching flow rates for a single ink of between about 1 lpm to 15 lpm) and Tano column 9 lines 38-51 (discussing setting a flow rate of between 1-10 lpm for printing A3 sized paper).  The printing systems in the prior art also use a plurality of developing units, so during operation total flow rates of fluid would be higher.
A person having ordinary skill in the art at the time of filing would have found setting the filtering system of Day to have a flow rate within the claimed range during execution of the filtering method obvious as a matter of optimization of the filtering method to allow the filtering method to filter at a rate which corresponds to the rate at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There exist numerous electrophoretic filtration systems which incorporate rotating collection plates.  Examples include Browne et al (US Patent 7,686,933 B2); Inoue et al (WO 2008/032604 A1); Huba et al (US Patent 4,331,525); and Shirai et al (WO 2011/007820 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852